Citation Nr: 0838093	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-03 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis 
of the right foot.

2.  Entitlement to service connection for residuals of a 
right ankle sprain.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for dental trauma.

5.  Entitlement to service connection for attention deficit 
disorder (ADD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to July 
2000 and from November 2003 to August 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
the claims listed on the first page of this decision.  

In September 2008, the veteran presented testimony before the 
undersigned acting Veterans Law Judge in a video conference 
from Wilmington, Delaware; a transcript of that hearing is of 
record.   

Additional medical consultation and treatment records were 
received in September 2008 after the case had been certified 
to the Board by the agency of original jurisdiction (AOJ).  
Pursuant to 38 C.F.R. § 20.1304 (2008), pertinent evidence 
not already of record received by the Board under this 
section necessitates a return of the case to the AOJ for 
review, consideration and preparation of a supplemental 
statement of the case prior to a Board decision unless there 
has been a waiver of such referral.  The evidence submitted 
in this case is duplicative of service treatment records 
already of record, such evidence, thus, does not preclude a 
decision by the Board at this time. 

The issues of service connection for right foot plantar 
fasciitis and attention deficit disorder are  addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The claims file does not include a current medical 
diagnosis of residuals of a right ankle sprain.   

3.  Acute gastroenteritis was shown during service but no 
diagnosis of gastritis was shown at the time of discharge 
from active service in 2004; there is no current diagnosis of 
gastritis.

4.  Impairment of tooth # 9 was due to in service trauma 
resulting in a chipped tooth, repaired by crown.  

5.  Impairment of tooth # 9 was not associated with loss of 
substance of body of maxilla or mandible.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a right ankle sprain 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).   

2. Service connection for gastritis is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

3.  The criteria for service connection for tooth # 9 for 
purposes of payment of VA disability compensation are not 
met. 38 U.S.C.A. §§ 1110, 1712, 5107, 7104(c) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2008).

4.  The criteria for service connection for tooth # 9 for 
purposes of VA outpatient dental treatment are met.  38 
U.S.C.A. §§ 1110, 1712, 5107, 7104(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2001, October 2001 and March 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§ 1110.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Residuals of Right Ankle Sprain

In February 1997, the veteran presented with complaints of 
pain in the right ankle, and arch, and he claimed that he had 
sprained the ankle in basic training.  There was no 
clinically objective evidence of ankle swelling or bruising, 
and assessment was limited to plantar fasciitis.  Service 
medical records are otherwise silent as to complaints, 
findings, treatment or diagnoses relating to the right ankle.  

At his November 2000 VA examination, he again reported a 
history of ankle sprains, but the examiner again failed to 
identify any ankle pathology, and the assessment was once 
more limited to plantar fasciitis.  

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the claimed disorder was not shown in service, and the 
preponderance of the evidence is against the existence of the 
claimed disorder.  Accordingly, in the absence of a diagnosed 
right ankle disorder, this claim must be denied.  See 
Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).


Gastritis

The service treatment record show that in Sept 1998, the 
veteran was seen for generalized flu symptoms to include 
diarrhea, vomiting and upper respiratory infection symptoms 
and the assessment was gastroenteritis.  The disorder was 
reported as resolving two days later.  In June 1999, he was 
seen for nausea, vomiting, diarrhea along with other flu 
symptoms, again assessed as gastroenteritis.  He was again 
seen for nausea, vomiting and abdominal pain in April 2000, 
assessed as acute gastroenteritis.  Examinations performed in 
May 2000, October 2003 and June 2004 do not show a diagnosis 
of gastritis or any other gastrointestinal disorder.

Post service VA treatment records dated from November 2000 to 
November 2007 show that the gastrointestinal system was 
essentially normal and do not show any diagnosis of 
gastritis.

On VA examination in November 2001, the impression was that 
the veteran had gastritis, which then appeared to be 
resolving.  

In September 2008, the veteran and his mother testified that 
the veteran did not have a problem with gastritis currently 
and indicated that the condition had resolved.  

As noted above, even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, the 
veteran has claimed service connection for gastritis.  The 
service treatment records shows treatment during service for 
acute gastroenteritis, but there was no indication that the 
claimed disorder was present at the time of discharge in 
2004.  More importantly, the veteran has testified that he 
does not have a current gastritis disorder and the most 
recent VA treatment records do not show any diagnosis of 
gastritis.  At the time of the VA examination in 2001, it was 
noted that any former gastritis was resolving.  In light of 
the medical evidence and the credible testimony of the 
veteran, the preponderance of the evidence is against the 
existence of the claimed disorder.  Accordingly, in the 
absence of diagnosed gastritis, this claim must be denied.  
See Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).


Dental Trauma

The veteran contends that he is entitled to service 
connection for dental trauma to tooth #9.  Specifically, he 
asserts that he banged his tooth on the underside of a truck 
and chipped the tooth in service in 1997.  Dental treatment 
records reflect the tooth was chipped, but is otherwise 
silent as to the cause of the disorder.  VA dental 
examination afforded in November 2000 noted previous repair 
to tooth # 9 only and other front teeth then tested normal.  

The Board has reviewed all the evidence and finds that 
service connection for compensation purposes is not 
warranted.  Nevertheless, given that the location of the 
tooth # 9 is at the front of the mouth together with the 
veteran's assertions that it was broken during service when 
he lifted his head too quickly while under a truck and in 
consideration of the absence of evidence to the contrary, the 
Board finds that the preponderance of the evidence shows that 
the chip of tooth # 9 was most likely due to dental trauma.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the note immediately following this 
code states, "these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling."  38 C.F.R. § 
4.150, Diagnostic Code 9913.  There is no evidence of record 
that the veteran's chipped tooth # 9 is associated with the 
loss of substance of body of maxilla or mandible.  

The November 2000 VA dental examination specifically found 
osseous bone entirely normal and proceeded to repair the 
crown afforded in service.  In fact, importantly, the veteran 
still has most of the tooth as evidenced by the VA repair of 
the crown.  Therefore, the veteran does not have a service-
connected compensable dental disability since he does not 
have the type of dental condition that would warrant 
entitlement to service connection for VA compensation 
purposes.  See 38 C.F.R. § 4.150, Diagnostic Code 9913; see 
also 38 C.F.R. § 17.161(a).  

The veteran's claim was received in July 2000, the same month 
he separated from the first period of active service.  
Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder due to trauma, a 
claim for service connection for a dental disorder is also a 
claim for VA outpatient dental treatment.  See Mays v. Brown, 
5 Vet. App. 302 (1993).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility); and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  Other categories include treatment for 
veteran's having a dental condition determined to be 
aggravating disability from an associated service-connected 
disability (Class III eligibility); veteran's whose service 
connected disabilities are evaluated as 100 percent, or who 
receive a total rating for individual unemployability (Class 
IV eligibility); and certain treatment for those who are 
enrolled in a rehabilitation program under chapter 31 (Class 
V eligibility).  Finally, any veteran scheduled for admission 
or otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

Since the veteran has been determined to have a 
noncompensable dental disorder in relation to tooth # 9 as a 
result of an in service trauma, service connection for 
purposes of VA outpatient dental treatment for tooth # 9 
pursuant to the criteria set forth for Class II(a) dental 
disorders.


ORDER

Service connection for residuals of right ankle sprain is 
denied.  

Service connection for gastritis is denied.

Service connection for dental trauma for tooth #9 for VA 
compensation purposes is denied.

Service connection for dental trauma for tooth #9 for VA 
outpatient dental treatment purposes is granted.


REMAND

The veteran filed his claims for benefits in July 2000, the 
same month that he was separated from his first period of 
service.

Service treatment records for the veteran's first period of 
service reflect a number of entries relating to plantar 
fasciitis of the right foot.  The veteran was afforded VA 
examinations in November 2000 and November 2001.  While the 
November 2000 examination produced a diagnosis of plantar 
fasciitis of the right foot, the November 2001 examination 
did not identify any pertinent clinical abnormality.  

The service treatment records for the veteran's second period 
of service from November 2003 to August 2004 contain 
additional reference to plantar fasciitis.  However, 
outpatient treatment records since his separation from his 
second period of service, such as a November 2007 medical 
evaluation, do not identify plantar fasciitis.  Under the 
circumstances, the Board is of the opinion that a 
contemporaneous examination of the appellant by a VA 
physician would materially assist in the development of his 
appeal.  A medical examination should be afforded unless "no 
reasonable possibility" existed that an examination would 
aid in substantiating the veteran's claim.  Duenas v. 
Principi, No. 03-1251 (U.S. Vet. App. Dec. 15, 2004) (per 
curiam).  

Service treatment records from November 1999 reflect the 
veteran was apparently seen for attention deficit disorder in 
the mental health clinic at the Madigan Army Medical Center 
during his first period of service.  He was seen at that same 
facility during his second period of service, at which time 
he was diagnosed with schizoid personality disorder, regarded 
as emotionally and behaviorally disabled and was separated 
from service because of his personality disorder.  

The veteran was diagnosed with a personality disorder upon 
separation; however, it bears emphasis that 38 C.F.R. 
3.303(c) provides that congenital or developmental defects as 
such are not diseases or injuries within the meaning of 
applicable legislation pertaining to service connection.  
VA's General Counsel has stated that: It is clear that 
congenital or developmental defects (as opposed to diseases) 
may not be service connected because they are not diseases or 
injuries under the law; however, many such defects can be 
subject to superimposed disease or injury; and, if, during an 
individual's military service, superimposed disease or injury 
does occur, service connection may indeed be warranted for 
the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  

The Board notes that the veteran was apparently being treated 
for a different mental disorder during his first period of 
service and the disorder found on separation from his second 
period of service apparently does not qualify for service 
connection.  Therefore, the veteran should also be afforded a 
mental health examination to identify each existing mental 
disorder found to be present and if one or more congenital or 
developmental defect(s) is identified whether there is any 
additional mental disorder superimposed upon the veteran's 
congenital or developmental defect during service, or whether 
the additional disorder is otherwise related to the veteran's 
period of active military service.  

The record contains VA outpatient treatment records from the 
Wilmington VA Medical Center (VAMC) dated from November 2000 
to November 2007.  The RO should obtain any current treatment 
records related to the claimed plantar fasciitis and 
attention deficit disorder and associate those records with 
the claims file.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's treatment records 
Wilmington VAMC for the period from 
November 2007 to the present  should be 
obtained and associated with the claims 
folder.  


2.  The veteran should be afforded a VA 
medical examination by a VA physician to 
ascertain whether the veteran has plantar 
fasciitis of the right foot and, if so, 
to offer an opinion, without resort to 
speculation, as to whether it is as 
likely as not that any then existing 
plantar fasciitis is etiologically 
related to the veteran's service.  The 
veteran's C-file should be made available 
to the examiner for review in connection 
with the examination, and he/she should 
document that such review was completed.  
Any special tests deemed warranted by the 
examiner should be administered.  The 
complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

3.  The AMC/RO should arrange for the 
veteran to undergo a psychiatric VA 
examination.  The veteran's C-file 
should be made available to the 
examiner for review in connection with 
the examination, and he/she should 
document that such review was 
completed.  Any special tests deemed 
warranted by the examiner should be 
administered.

The examiner should list all current 
mental disorders diagnosed.  For each 
disorder/defect found on examination, 
the examiner should address whether 
such condition is congenital in nature.  
For each mental disorder found on 
examination which is NOT congenital in 
nature, the examiner should address 
whether it is at least as likely as not 
(50 percent or greater probability) 
that any current non-congenital mental 
disorder began during service or is 
causally linked to any incident of 
active duty.

If a congenital defect was noted in 
service, the examiner should state 
whether the veteran had a superimposed 
mental disorder.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is also asked to provide a 
rationale for any opinion expressed. If 
the examiner must resort to speculation 
to answer any question, he or she 
should so state.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


